353 S.W.3d 110 (2011)
HERITAGE OPERATING, L.P., d/b/a Heritage Propane, Respondent,
v.
WHISPERING OAKS RESIDENTIAL CARE FACILITY, LLC & Naren Chaganti, Appellants.
No. ED 96111.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied December 20, 2011.
Naren Chaganti, Town & Country, MO, for Appellant.
Tracy J. Cowan, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Whispering Oaks Residential Care Facility, LLC and Naren Chaganti appeal from the dismissal of their counterclaim action against Heritage Operating L/P/ d/b/a Heritage Propane.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).